Case 1:19-cr-00059-LO Document 168-5 Filed 11/23/20 Page 1 of 3 PagelD# 1359

CERTIFICATE OF AUTHENTICITY OF DATA COPIED
FROM AN ELECTRONIC DEVICE AND STORAGE MEDIUM PURUSANT TO
FEDERAL RULE OF EVIDENCE 902(14)

I, Chad Baynar, hereby declare and certify:

1. Iam over 18 years of age, and Iam currently employed by the Federal Bureau of
Investigation as an Information Technology Specialist/Forensic Examiner (ITS/FE). I have been
employed by the FBI for over 30 years and as a FE since November 2009, 11 yeats.

2. As alITS/FE with the FBI, I specialize in digital forensics, and J am responsible
for conducting digital forensic examinations in support of criminal investigations. I have
extensive training and experience in both making images of digital devices (e.g., computer hard
drives, external storage devices, thumb drives, and CDs/DVDs) extracting data from digital
devices (e.g., mobile phones), and examining ai reporting relevant information found on such
devices to criminal investigators and the U.S. Attorney’s Office. In particular, I have attended
trainings from Access Data, SANS, and FBI on imaging devices. I have conducted over 300
forensic examinations of digital devices in the course of my career, and Ihave made more than
300 images of, or extractions from, digital devices, including computers, external storage
devices, and mobile phones.

3, In addition, I am proficient in the use of commercial forensic software, such as the
software used during the course of this investigation: TABEAU TD3.

4. Iam qualified to authenticate the digital images referenced in this Paragraph

because of my experience and training, and because I created the digital images listed below:

 

 

 

OCZ Technology hard drive

08/09/2014 HOBO00173
(S/N:A19D3011238000341) , Q

 

 

 

 

 

     
   

GOVERNMENT
EXHIBIT

Yan

 

 

 
Case 1:19-cr-00059-LO Document 168-5 Filed 11/23/20 Page 2 of 3 PagelD# 1360

 

 

 

 

 

 

 

 

OCZ Technology hard drive
08/09/2014 HQBO000174
(S/N: A22BF011413004152) Q
5, The devices referenced above were imaged using specialized forensic tools and

software. Inmy training and experience, forensic software and tools create accurate and reliable
images of digital devices, and I have regularly relied on these tools to create accurate and reliable
images of digital devices.

6. When es the devices referenced in Paragraph 4, a “write blocker” was used,
which is a piece of equipment or software that is especially designed to prevent the imaging
process from changing or otherwise affecting any of the data on the device. Specifically, a TD3
was used to write block the devices. Because write protection was used, I know that the original
digital devices were not altered during the imaging process.

7. When the initial images of the digital devices listed in Paragraph 4 were created, a
hash and a verification hash were obtained to confirm that the images were exact duplicates of
the original digital devices. A hash is essentially a digital fingerprint of electronic evidence, Ifa
single bit or character on a drive or other digital file is changed, the hash value of the entire drive
will change. Because the hash of the original digital devices and the hash of the images were
identical, I know that the images I created were exact duplicates of the original devices.

8. Based on my training, experience, and my regular use of the tools and methods of
imaging described above, I know that the imaging process created true duplicates of the original

devices identified in Paragraph 4.

 
Case 1:19-cr-00059-LO Document 168-5 Filed 11/23/20 Page 3 of 3 PagelD# 1361

I declare, under penalty of perjury under the laws of the United States of America
pursuant to 28 U.S.C. § 1746, that the foregoing information is true and correct. I further state
that this certification is intended to satisfy Rule 902(14) of the Federal Rules of Evidence.

Executed this 12th day of November in 2020.

 

 

ChadBaynar
